DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 6, 12, 18 are objected to because of the following informalities:  
       Claim 6 discloses “a second value is also preset for the first parameter value, wherein the second value is significantly less than the first value”
        The term “significantly less” in claim 6 is a relative term which renders the claim indefinite. The term “significantly less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the second value is indefinite because of this limitation using “significantly less”.
        Further claim 6 states that the second value is preset and it is significantly less than the first value. It is not clear how the second value is preset to a value less than first value which is only determined after receiving the authorization code. Examiner is interpreting “preset” as being before receiving the authorization code. Second value cannot be preset relative to the first value if it does not know what the first value is yet.

         Claims 12 and 18 are objected for the same reason as claim 6.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017004418 to Anezaki in view of US Patent No. 6978374 to Hansen.
NOTE: IN CLAIM 1 “device monitoring system which is activated by the authorization code” is not given patentable weight because in claim 1 it discloses a device monitoring method and the activation of the device monitoring system is not a process associated with device monitoring method.


      Regarding claim 1, Anezaki discloses a device monitoring method (paragraph 78, 92; plurality of devices are managed by collecting data (monitoring)), comprising:
       the first value is a maximum quantity of image forming devices capable of being monitored by a device monitoring system (paragraph 78, 94, 118-119, 139; Dmax has first value related to upper limit on max MFP devices that can be managed (monitored) by gateway 30a (device monitoring system) that collects data on the MFP);
       determining the first value (paragraph 94, 118-119, 139; Dmax is determined) wherein the first parameter value is configured to record the maximum quantity of image forming devices capable of being monitored (paragraph 94, 118-119, 139; upper limit parameter is configured with value of Dmax).
      However Anezaki does not disclose receiving an authorization code, wherein the authorization code includes first information; the first information is configured to indicate a first value; determining the first value according to the authorization code; and 
configuring a first parameter value according to the first value.
        Hansen discloses receiving an authorization code, wherein the authorization code includes first information; the first information is configured to indicate a first value; determining the first value according to the authorization code; and configuring a first parameter value according to the first value (column 10, line 61-67; column 11, line 1-15; optional authorization key (code) is received via email; column 9, line 23-37; authorization key includes information about maximum number of IPs (first information) having a first value of “Any 1” meaning any one of IP can be used; determining of value “Any 1” from the authorization key; first parameter associated with number of processors is configured with the value of “Any 1” from the authorization key).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Anezaki as taught by Hansen to provide receiving of parameter information via an authorization code.
        The motivation to combine the references is to provide a simple operation for making changes to a system by receiving authorization code information that can provide changes/upgrade to the system by changing parameter value specified in the authorization code wherein the authorization code has security protection to prevent unauthorized activation of the system by comparing the key values (column 2, line 31-65; column 3, line 10-20).


           Regarding claim 6, Anezaki discloses the device monitoring system (paragraph 78, 92; plurality of devices are managed by collecting data (monitoring)). Further Hansen discloses the method according to claim 1, wherein: before the system is activated, the first parameter value is a default value or 0; or a second value is also preset for the first parameter value, wherein the second value is significantly less than the first value (column 9, line 19-54; column 11, lines 60-67; column 12, line 8-15; before activation in step 122, the original limit of maximum IP is “1” as the default value for the number of processor parameter).




NOTE: IN CLAIM 13 “device monitoring system which is activated by the authorization code” is not given patentable weight because in claim 13 it discloses a image forming control method and the activation of the device monitoring system is not a process associated with image forming control method.

           Regarding claim 13, SEE REJECTION OF claim 1. Further Anezaki discloses a non-transitory computer-readable storage medium, containing a computer program for, when being executed by a processor, performing an image forming control method, the image forming control method comprising (paragraph 45, 59-60; program stored in ROM when executed by processor controls the gateway device for performing the control of image forming of the MFP).

         Regarding claim 18, see rejection of claim 6.


Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017004418 to Anezaki in view of US Patent No. 6978374 to Hansen further in view of US Patent Application Publication Pub. No. US 20190288963 to Sugimoto.
           Regarding claim 2, Hansen discloses the method according to claim 1, after configuring the first parameter value according to the first value (column 10, line 61-67; column 11, line 1-15; optional authorization key is received via email; column 9, line 23-37; authorization key includes information about maximum number of IPs (first information) having a first value of “Any 1” meaning any one of IP can be used; first parameter associated with number of processors is configured with the value of “Any 1” from the authorization key). However Anezaki in view of Hansen does not disclose
receiving a first message, wherein the first message is configured to request monitoring a first image forming device; and the first image forming device is an image forming device which is not monitored; and transmitting a second message if a quantity of monitored image forming devices reaches the first parameter value, wherein the second message is configured to indicate to reject monitoring the first image forming device.
       Sugimoto discloses receiving a first message, wherein the first message is configured to request monitoring a first image forming device; and the first image forming device is an image forming device which is not monitored (paragraph 38, 61, 65, 156; chatbot monitors the printers by counting number of time used for each printer; paragraph 107; chatbot of server receives message requesting registering of printer C (monitoring) that is not registered (not monitored)); and transmitting a second message if a quantity of monitored image forming devices reaches the first parameter value, wherein the second message is configured to indicate to reject monitoring the first image forming device (paragraph 107; if number of printers reaches upper limit the registration (monitoring) of printer C is rejected and second message is sent back indicating the rejection).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Anezaki as taught by Sugimoto to provide messaging of printer monitoring request.
        The motivation to combine the references is to provide automated messaging between user and server device that enable user to send message to configure the print network by adding printers and that provides response message that is generated automatically by a robot messaging system such as chatbot that indicates to the user whether printer configuration can be changed (paragraph 4-5, 107).

           Regarding claim 14, see rejection of claim 2.

Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017004418 to Anezaki in view of US Patent No. 6978374 to Hansen further in view of US Patent Application Publication Pub. No. US 20120131681 to Layson.
NOTE: IN CLAIM 7 “device monitoring system which is activated by the authorization code” is not given patentable weight because in claim 7 it discloses a server and the activation of the device monitoring system is not associated with the server since it does not disclose the server as being the device monitoring system.

           Regarding claim 7, Anezaki discloses a processor for implementing an image forming control method (paragraph 51-52, paragraph 78, 92; gateway device 30 controls the plurality of MFP (image forming) devices by collecting data (monitoring); controller 9 (processor)), wherein the processor is configured to:
         determine the first value (paragraph 94, 118-119, 139; Dmax value (first value) is determined);
        configure a first parameter value according to the first value, wherein the first parameter value is configured to record the maximum quantity of image forming devices capable of being monitored and the first value being a maximum quantity of image forming devices capable of being monitored by a device monitoring system (paragraph 94, 118-119, 139; upper limit parameter is configured with value of Dmax; paragraph 78, 94, 118-119, 139; Dmax has first value related to upper limit on max MFP devices that can be managed (monitored) by gateway 30a (device monitoring system) that collects data on the MFP). 

However Anezaki does not disclose receive an authorization code, wherein the authorization code includes first information; the first information is configured to indicate a first value; and determine the first value according to the authorization code; and configure a first parameter value according to the first value.
        Hansen discloses receive an authorization code, wherein the authorization code includes first information; the first information is configured to indicate a first value; and determine the first value according to the authorization code; and configure a first parameter value according to the first value (column 10, line 61-67; column 11, line 1-15; optional authorization key is received via email; column 9, line 23-37; authorization key (code) includes information about maximum number of IPs (first information) having a first value of “Any 1” meaning any one of IP can be used; determining of value “Any 1” from the authorization key; first parameter associated with number of processors is configured with the value of “Any 1” from the authorization key).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Anezaki as taught by Hansen to provide receiving of parameter information via an authorization code.
        The motivation to combine the references is to provide a simple operation for making changes to a system by receiving authorization code information that can provide changes/upgrade to the system by changing parameter value specified in the authorization code wherein the authorization code has security protection to prevent unauthorized activation of the system by comparing the key values (column 2, line 31-65; column 3, line 10-20).

However Anezaki in view of Hansen does not disclose a server, comprising: the processor, wherein the processor is configured to: 
receive an authorization code.
          Layson discloses a server, comprising: the processor, wherein the processor is configured to (paragraph 82; processor 1001 for server): 
receive an authorization code (paragraph 18-19, 69; in step 425, server 140 receives the product key (authorization code) for software).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Anezaki as taught by Layson to provide a server that processes received authorization code.
        The motivation to combine the references is to distribute the process for validating the authorization code between the user computer and an external server device to validate the product key (authorization code) input by user at the computer thereby reducing workload on the computer (paragraph 21-22, 66-71).



           Regarding claim 12, Anezaki discloses the server according to claim 7, device monitoring system. Further Hansen discloses wherein: before the system is activated, the first parameter value is a default value or 0; or a second value is also preset for the first parameter value, wherein the second value is significantly less than the first value (column 9, line 19-54; column 11, lines 60-67; column 12, line 8-15; before activation in step 122, the original limit of maximum IP is “1” as the default value for the number of processor parameter).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017004418 to Anezaki in view of US Patent No. 6978374 to Hansen further in view of US Patent Application Publication Pub. No. US 20120131681 to Layson further in view of US Patent Application Publication Pub. No. US 20190288963 to Sugimoto.
           Regarding claim 8, Hansen discloses the server according to claim 7, wherein after configuring the first parameter value according to the first value (column 10, line 61-67; column 11, line 1-15; optional authorization key is received via email; column 9, line 23-37; authorization key includes information about maximum number of IPs (first information) having a first value of “Any 1” meaning any one of IP can be used; first parameter associated with number of processors is configured with the value of “Any 1” from the authorization key). However Hansen does not disclose the processor is further configured to: receive a first message, wherein the first message is configured to request monitoring a first image forming device; and the first image forming device is an image forming device which is not monitored; and transmit a second message if a quantity of monitored image forming devices reaches the first parameter value, wherein the second message is configured to indicate to reject monitoring the first image forming device.
        Sugimoto discloses the processor is further configured to: receive a first message, wherein the first message is configured to request monitoring a first image forming device; and the first image forming device is an image forming device which is not monitored (paragraph 38, 61, 65, 156; chatbot monitors the printers by counting number of time used for each printer; paragraph 107; chatbot of server receives message requesting registering of printer C (monitoring) that is not registered (not monitored)); and transmit a second message if a quantity of monitored image forming devices reaches the first parameter value, wherein the second message is configured to indicate to reject monitoring the first image forming device (paragraph 107; if number of printers reaches upper limit the registration (monitoring) of printer C is rejected and second message is sent back indicating the rejection).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Anezaki in view of Hansen as taught by Sugimoto to provide messaging of printer monitoring request.
        The motivation to combine the references is to provide automated messaging between user and server device that enable user to send message to configure the print network by adding printers and that provides response message that is generated automatically by a robot messaging system such as chatbot that indicates to the user whether printer configuration can be changed (paragraph 4-5, 107).
 






Allowable Subject Matter
Claims 3-5, 9-11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2005354516 to Ikeno.
JP 2008098844 to Iizuka.
CN 102426640 to Lessen.
CN 102419804 to Lessen.




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/7/2022